 SHURE BROTHERS INCORPORATED43WE WILL NOT discourage membership in Local 10, Metal Polishers, Buffers,Platers & Helpers, International Union, AFL-CIO, or in any other labor organi-zation, by discriminating against employees in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT threaten our employees with reprisals for engaging in con-certed activities, nor interrogate them coercively about such activities, nor offerthem inducements to refrain from such activities.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form, join, or assistLocal 10, Metal Polishers, Buffers, Platers & Helpers, International Union,AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent that such rightmay be affected by the provisos in Section 8(a)(3) of the Act.WE WILL offer the following employees immediate and full reinstatement totheir former or substantially equivalent positions, to the extent that we have notalready done so, and we will make them and Leonard Archey whole for anyloss of pay suffered by reason of the discrimination against them:Robert L. CroweHerbert R. RottlerMartin ConnersKenneth C. SlipperJack FridayLeland SchoonoverDonald A. FassellJames R. KaubaRichard HarendaLloyd E. StarlingRichard MillerAll of our employees are free to become, remain, or refrain from becoming or.remaining members of Local 10, Metal Polishers, Buffers, Platers & Helpers, Inter-national Union, AFL-CIO, or any other labor organization.BERGER POLISHING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176 West Adams Street, Chicago, Illinois, Telephone No. Central 6-9660,if they have any question concerning this notice or compliance with its provisions.Shure Brothers Incorporatedand(I.U.E.) International Unionof Electrical,Radio and Machine Workers of America, AFL-CIO, Petitioner IShure Brothers Incorporatedand(I.U.E.) International Unionof Electrical, Radio and Machine Workers of America, AFL-CIO.Cases Nos. 13-RC-9622 and 13-RM-696.May 20, 1964DECISIONAND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,executedon August 19, 1963, an election by secret ballot was con-iHerein called the I.U.E.147 NLRB No. 10. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDducted in these cases on September 10, 1963, under the direction andsupervision of the Regional Director for the Thirteenth Region,among the employees in the stipulated unit.At the conclusion of theballoting, the Regional Director furnished the parties with a tally ofcast valid ballots, of which 106 were for, and 186 were against, theI.U.E., 2 cast void ballots, and 8 cast challenged ballots.The chal-lenges were insufficient in number to affect the results.Thereafter,the Petitioner filed timely objections to conduct affecting the resultsof the election.The Regional Director investigated the objections and on Decem-ber 4, 1963, issued his report on objections, in which he found thatobjection No. 7 raised substantial and material issues affecting theelection results and recommended that the election be set aside andthat a new election be held.He further recommended that all otherobjections be overruled.The Employer and the I.U.E. filed timelyexceptions to the report.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.We find, in accord with the stipulation of the parties, that thefollowing unit is appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act :All production and maintenance employees, including instructors,leadmen and leadladies, employed at the Employer's plant, located at222 Hartrey Avenue, Evanston, Illinois, but excluding office clericalemployees, technical employees, guards, professional employees, andsupervisors as defined in the Act.5.The Board has considered the Regional Director's report, andthe exceptions thereto, and hereby adopts the findings and recom-mendations of the Regional Director except as to objection No. 7.Objection No. 7 relates to letters which the Employer mailed or dis-tributed to employees on August 23, and on September 4, 5, and 10,1963, the last date being the election day, and it speech on September 9,delivered by the Employer's president to an assembly of employees inthe plant, more than 24 hours before the commencement of the ballot-ing.The Regional Director, noting particularly certain portionsthereof, which he excerpted,2 found that the letters and the speech2 These excerpts are set forth in the attached appendix. SHURE BROTHERS INCORPORATED45were calculated to instill in the minds of employees fear that theI.U.E.'s winning of the election would result in strikes and violence.The Employer,in its exceptions,contends that t'he case of,S'torklineCorporation,142 NLRB 875,cited by the Regional Director, is in-apposite.It argues that here,unlike the situation in that case, theletters and speech urged the employees to reject the I.U.E. because ofthe latter's record of strikes and violenceand did notconvey the in-evitability of a strike if the LUX. were selected as bargaining repre-sentative.The I.U.E., in its exceptions,contends that the RegionalDirector erred in not finding to be a substantial misrepresentation,and a further basis for setting aside the election,the inaccurate inclu-sion of 10 plants in theEmployer's listing of 46"I.U.E. strikes" inits letter of September 5.We agree with the Regional Director that,in the circumstances,the I.U.E. had ample opportunity to present itscase to the employees on the subject of its strike record andthat thealleged misrepresentation produced no substantial impairment of em-ployee freedom of choice..The I.U.E.'s exceptions to the report inthis regardare therefore rejected.However,we find merit in theEmployer's exceptions,and we find,contrary to the Regional Director,that the Employer's remarks concerning the I.U.E.'s strike recordwere not accompanied by any statements which reasonably could haveled the employees to believe that the Employerwouldnot bargain ingood faith and that it would be futile to select the LUX. as their bar-gaining representative.'We therefore overrule objection No. 7.4Accordingly,as we have overruled the objections and the tally ofballots shows that the I.U.E. hasnot received a majorityof the validballots cast,we shall certify the results of the election.[The Board certified that a majority of valid ballots has not beencast for the(I.U.E.) International Union of Electrical,Radio andMachine Workers ofAmerica, AFL-CIO, and that the said labororganization is not the exclusive representative of the employees inthe unit found appropriate.]MEMBER BROWN, dissenting :I would adopt the Regional Director's finding that the Employer'spreelection campaign letters and speech, considered in their entirety,3 SeeAmerican Greetings Corporation,146 NLRB 1440.6The I.U.E. also excepted to the Regional Director's recommendation to overrule por-tions of objection No. 1 as it relates to alleged misstatements of existing benefits andalleged misrepresentation in a last minute refutation of the I.U.E.'s wage comparison leaflet,objection No. 2 as it relates to alleged interrogations, objection No. 5 as it relates to allegedrestrictions on the wearing of IUE buttons, and objection No. 9 as it relates to the circula-tion. of a list of names of. union supporters (approximately 10 names) having its origin ona foreman's desk. In our opinion, the undisputed facts .clearly. support the RegionalDirector's recommendation to overrule these objections and the exceptions raise no issueswhich would warrant a different disposition.As no exceptions were filed to the RegionalDirector's recommendations to overrule the objections in all other respects, such recom-mendations are adoptedpro forma. 46DECISIONS OF NATIONALLABOR RELATIONS BOARDwere reasonably calculated to instill in the minds of employees thefear that Petitioner's winning the election would result in strikes andviolence, and that the Employer thereby interfered with the em-ployees' free choice in the election.The Employer's theme, emphasizing and reiterating the dire con-sequences of unionization, could only create an unreasoning expecta-tion of economic loss should the Union be selectedUnder thesecircumstances, it is immaterial that the Union may have had an oppor-tunity to present its arguments to the employees.-' In my opinion, mycolleagues have erred in treating these objections as allegations ofmisrepresentation.I am fully in accord with the principle that amisrepresentation can be excused where the other party has made orhad adequate opportunity to make a reply.Misrepresentations areappeals to reason based on erroneous facts and possibly can be met bythe supplying of correct information.However, the type of cam-paign material with which we are concerned in the instant case has itsimpact by generating fear, and such an emotional reaction is notresponsive to denials or explanations and cannot be dissipated orcounterbalanced by factual replies.Nor, in my view, is a differentresult required because the Employer's comments were limited to thestrike record of the Petitioner rather than referring to nonparticipat-ing unions. It is the nature of the Employer's comments, not theunion to which the statements refer, that disturbs the election atmos-phere and interferes with the free choice of the voters.Accordingly, I would set the election aside.MEMBER FANNING took no part in the consideration of the aboveDecision and Certification of Results of Election.5 Oak Manufacturing Company,141 NLRB 1323,footnote 6.APPENDIXExamination of the Employer's letter of August 23, 1963, discloseathe following excerpts :If the Union should insist on, unreasonable demands andforcea strike,it is you and the Company that would end up paying thebill.OW sales and your wages would be lost . . .[At the Gen-eral Electric Company], in October 1960, after a disastrous three-week strike, costly to the employees as well as to the Company,.the Union signed a contract in which the I.U.E. agreed to drop,a cost-of-living clause which had been in the General ElectricContract for years.So the I.U.E. not onlycan losebut has lostbenefits for its membersand wages, too. SHURE BROTHERS INCORPORATED47Page 3 of the Employer's letter of September 4,1963, states in part :Protect yourself ... against loss of wages that may result fromstrikes.The Employer's letter of September 5,. 1963, "I.U.E. Strikes-Strikes-Strikes!!!"reads in part as follows :Strikes - violence - mass picketing - rioting - bitterness andfustration[sic].The record of the I.U.E. is full of it.You may remember, before the last Labor Board election here,I told you of the many strikes the LUTE. pulled, including the oneat the Westinghouse Electric Co. plants, whichlasted 156 clays.The Company estimated that the I.U.E. members lost about $74million inwages-averaging about $1,700 for each and every oneof their I.U.E. members.In that strike the newspapers reportedstonings, dynamiting,mass picketing, rioting,anda pitched battle between 0,000 strikersand policemen.I must tell you that since the last election theI.U.E. has con-tinued to have strike after strike.The newspapers continue toreport assaults, clubbings, mass picketing, property damage, andeven death on the I.U.E. picket lines.One of the most important strikes, which by the way the LU.E.lost,was against the General Electric Company. In that strike70,000 employees in 55 plants lost wages in a strike lasting 24days....Right here in Chicago, the I.U.E. recentlycalled a strike attheMiehle-Gross-Dexter Co.This strike lasted 111 days .. .Imagine losingyourwages for 111 days.In nearby Zion, Illinois, the I.U.E. struck the Warwich [sic]Mfg. Co. for 22 days . . . Most of the Warwick employees arewomen, and because of this I cannothelp but think of you.In Magnavox'sJefferson City(Tennessee)Cabinet Co.plant,the LU.E. called a strike...The strike started in February1961, idling hundreds of employees.According to the news-papers, cars were stoned and there was dynamiting and otherviolence... .It is now 31 months later.The I.U.E. hasnot settled its strike.Magnavox reports thatabout 900 people have lost their jobs.I can multiply these LU.E. horrible strike examples manytimes over, but instead I have attacheda list of 46 I.U.E. strikeswhich you can examine at leisure.There have, no doubt, beenmany more since our last election,but not all strikes are reported. 48DECISIONS OF NATIONALLABOR RELATIONS BOARDNo one likes a strike, with its loss of wages, conflicts,possibleviolence, enmity, and sorrow.Looking at the LU.E. strike record,are we fairly entitled to ask :Can it happen to us?You can make sure there is no chance of a strike by votingNO.Page 3 of this exhibit lists 46 strikes allegedly called by Petitioner.The Employer's letter of September 10, 1963, states, in pertinentpart:,The I.U.E.'sstrike recordiswell known. It grows larger eachyear.If they called you out onstrike for weeks or months, thinkof the wages you would loose[sic]forever.The 156 day LUX. 1956 strike at the Westinghouse plantbrought violence,beatings of men and women like you,dynamit-ing,mass picketing, rioting, and fighting among women as wellasmen.Sincethen, the I.U.E. violencerecord hasgrown andgrown withsimilar incidents. . . .Your wages and benefits have increasedsince you overwhelm-ingly defeated the I.U.E. in 1958. Since that time, you have con-tinued to receive, as before, several substantial wage increasesand fringe benefit improvements. In the meantime, manymembers have lost heavily as a result of strikes.Also, the I.U.E.members have paid millions of dollars in dues and other unioncharges to the I.U.E.XWhy gamble?Two employees state that S. N. Shure, president, in addressing theemployees in the plant on September 9, 1963, stated that if Petitionerwon the election, it would go on strike.Examination of Shure's speech of September 9, 1963, reveals thefollowing pertinent excerpts :The I.U.E. has a long history of strikes.This union believesin a class struggle between employers and employees. The Presi-dent of this union has declared that and I quote : "Every sub-stantial gain, every meaningful advance must be wrested fromthe employer,draggedout of management."With an attitude such as this on the part of the I.IT.E., it doesnot take much imagination to figure out what may happen if bysome fluke the union should get intothisplant-and if then theCompany and the LUX. cannot agree. Obviously they may tryto"drag"it out of us by striking.This is whereyouwould come.in.It would beyouthey would use to do the "dragging."Youwould be the ones who would be losing wages during such.a strike. MONSANTO CHEMICAL COMPANY49You may remember the I.U.E. strike against WestinghouseElectric that lasted156days.It was estimated that each em-ployee lost about $1,700 in wages.The newspapers reportedstonings, dynamiting, mass picketing, rioting, and a pitched battlebetween policemen and 2,000 strikers.In September 1960, as I wrote you, the I.U.E. struck the Gen-eral Electric Company.Employees in 55 plants lost wages for24 days.In my letter dated September 5 I gave you the names of 46 com-panies where the I.U.E. had called employees out on strike-andsince then I found more. I won't repeat them here, but it is pain-fully clear that the I.U.E. strike record is something to worryabout-including their strike history of violence, rioting andbeatings.Ask yourself if you want to face the loss of wages and the riskof possible violence on the decision of just a few dissatisfied em-ployees.I am not saying that youwillhave a strike.But thereisonly one way to make sure that you can'tpossiblyhave astrike-that is by voting"NO."Monsanto Chemical Company1andErnest L. Plymale, Peti-tionerandGlass Bottle Blowers Association of the UnitedStates and Canada,AFL-CIO,and its Local No. 229.Case No.13-UD-67.May 20, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (e) (1) of the NationalLabor Relations Act, ahearing was held before Hearing Officer HymenBear.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3. In October 1963, the Union and the Employer entered into a3-year collective-bargaining agreement which is effective until Octo-1The Employer's name appears as amended at the hearing. The Employer is a successorto Plax Company, in which name certification issued in Case No. 13-RC-931.6.147 NLRB No. 5.756-236-65-vol. 147-5